Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
                                                 Status of the Application
2.  Claims 1-2, 4-7, 10-11, 13-16 and 19-20 are pending under examination. Claims 3, 8-9, 12, 17-18 were canceled. The Applicant’s arguments and the amendment have been considered and found persuasive for the reasons that follow.
Response to Arguments:
3.  The objection to the claim 10 has been withdrawn in view of the amendment.
4. The rejection of claims under 35 USC 103 as being unpatentable over Takahashi et al. in view of Hirao et al. has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
         Claims 1-2, 4-7, 10-11, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (US 2013/0052652) in view of Coassin et al. (US 5,462,854).
         Schneider  et al. teach a method of claims 1, and 10, a method for amplification of a target nucleic acid to produce an amplification product that comprises two partially complementary polynucleotide strands of different lengths, comprising: contacting the target nucleic acid with a first modified primer (bifunctional oligonucleotide primer), a second reverse primer, nucleotide triphosphates, and a thermostable DNA polymerase and performing a plurality of amplification reactions by cycling the temperature of the reaction mixture between 20 °C and 100 °C to form a partially double-stranded amplification product;   wherein the first modified primer comprises a first oligonucleotide 10-50 nucleotides in length complementary to the target nucleic acid and having an extendable 3’-end and a 5’-end; and wherein the second reverse primer binds to the complement of the target nucleic acid sequence and has an extendible 3’-end (para 0019-0038, 0049-0051, 0061-0066:- indicating that the modified primer and the amplicon is a partial double stranded product of different lengths);
      With reference to claim 4, 13, Schneider et al. teach that the thermostable DNA-polymerase is a thermophilic DNA-dependent DNA polymerase (para 0038). 
       However, Schneider et al. did not teach at internally linked to the 5’ end of an  inverted nucleotide oligonucleotide tail comprising 10-100 nucleotides and separating the amplification product into two strands of different lengths.
         Coassin et al. teach inverse linkage oligonucleotides (ILO) for amplifying nucleic acids in an amplification reaction of claims 1-2, 4-7, 10-11, 13-16 and 19-20, wherein the primer comprises two segments having identical sequences that are inversely linked to 5’ or 3’ terminus of a  primer, wherein the primer comprises at least two 5’ termini, can extend a target from either or both termini of the primer and the ILO comprises target binding region between two inverse linkage oligonucleotides, wherein ILOs hybridize to the same target nucleic acid and elongation of a first ILO occurs through the target binding region to another ILO and the ILO comprise 1 to 10,000 bases and dA, dC or dG  (col. 6, line 52-67, col. 7, line 1-2, col. 8, line 25-67, col. 9, line 1-30, col. 30, line 29-54). Coassin et al. teach that inverse linkage comprises internucleotide linkage in a sequence of nucleotides comprising 5’-5’ or 3’-3’ linkages, and the use of ILOs in enzymatic amplification reactions enhance the efficiency of the amplification by self-priming ability  (col. 10, line 59-67, col. 11, line 1-28). Coassin et al. teach separation of ILO amplicons into separate single strands of different lengths is facilitated by denaturing electrophoresis (col. 13, line 25-51, col. 29, line 6-17, col. 33, line 28-54).
            It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Schneider et al. with  the primers as taught by Coassin et al. to develop an improved method for producing single stranded DNA. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method and have a reasonable expectation of success that the combination would improve the sensitivity and specificity of the method because Coassin et al. explicitly taught use of inverse linkage oligonucleotides as PCR primers and duplex amplicon separation by denaturing electrophoresis which improves the efficiency of amplification by self-priming ability (col. 10, line 59-67, col. 11, line 1-28) and such a modification is considered obvious over the cited art.
                                                     Conclusion
               No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637